Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J), rendered June 20, 2002, convicting him of murder in the second degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. On this record, we find that he was afforded meaningful representation (see People v Caban, 5 NY3d 143 [2005]; People v Stultz, 2 NY3d 277 [2004]; *575People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137 [1981]).
Moreover, the defendant’s contention that he was denied a fair trial as a result of certain remarks by the prosecutor during summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Rosario, 195 AD2d 577 [1993]). In any event, the comments made by the prosecutor during summation were either fair comment on the evidence, responsive to the defendant’s summation (see People v Galloway, 54 NY2d 396 [1981]; People v Baker, 251 AD2d 592 [1998]; People v Harris, 209 AD2d 432 [1994]; People v Gibbs, 166 AD2d 454 [1990]), or not so prejudicial as to constitute reversible error in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
Furthermore, there is no indication in the sentencing minutes that the defendant was improperly sentenced on the basis of uncharged crimes (see People v Carroll, 181 AD2d 904 [1992]; People v Restrepo, 165 AD2d 838 [1990]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. H. Miller, J.P, S. Miller, Goldstein and Skelos, JJ., concur.